SERIES A AND SERIES B NOTES CONVERSION AGREEMENT
 
THIS SERIES A AND SERIES B NOTES CONVERSION AGREEMENT (this “Agreement”), dated
as of January 7, 2010 (the “Agreement Date”), by and among Solar EnerTech Corp.,
a Delaware corporation (the “Company”), and the holders of Notes (as defined
below) representing at least seventy-five percent (75%) of the aggregate
principal amount of the outstanding Notes (the “Required Holders”).
 
RECITALS
 
WHEREAS, the Company entered into a Securities Purchase Agreement, dated March
7, 2007, pursuant to which the Company issued to certain investors Series A
Convertible Notes (each a “Series A Note,” and collectively, the “Series A
Notes”), Series B Convertible Notes (each a “Series B Note,” and collectively,
the “Series B Notes”, and together with the Series A Notes, the “Notes”), Series
A Warrants to Purchase Common Stock (the “Series A Warrants”) and Series B
Warrants to Purchase Common Stock (the “Series B Warrants”).
 
WHEREAS, pursuant to terms and conditions of the Series A Notes, any unpaid
principal and any accrued but unpaid interest owed under the Series A Notes are
convertible into shares of Common Stock at a conversion price per share of
common stock of $0.69 per share (the “Series A Conversion Price”).
 
WHEREAS, pursuant to terms and conditions of the Series B Notes, any unpaid
principal and any accrued but unpaid interest owed under the Series B Notes are
convertible into shares of Common Stock at a conversion price per share of
common stock of $0.57 per share (the “Series B Conversion Price”).
 
WHEREAS, the Company entered into a Securities Purchase Agreement, dated January
11, 2008, pursuant to which the Company issued and sold to certain investors
shares of the Company’s Common Stock and Series C Warrants to Purchase Common
Stock (the “Series C Warrants,” and together with the Series A Warrants and the
Series B Warrants, collectively, the “Warrants”).
 
WHEREAS, the Company and Required Holders desire to amend the Series A Notes and
Series B Notes to, among other things, reduce the Series A Conversion Price and
the Series B Conversion Price to $0.15 per share (the “New Conversion Price”) in
consideration for the conversion of all outstanding amounts owed under the Notes
into shares of the Company’s Common Stock (the “Conversion Stock”).
 
WHEREAS, upon the closing of the transactions contemplated by this Agreement,
the Company will enter into an Amendment to the Series A, Series B and Series C
Warrants to, among other things, amend the exercise price of the Warrants to
$0.15.
 
WHEREAS, Section 15 of the Notes provides that the Notes may be amended by
written consent of the Required Holders.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and Required Holders hereby agree as
follows:
 
 
1.
AMENDMENT OF SERIES A NOTES AND SERIES B NOTES.  Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 7 and 8 below, the Required
Holders having the power to amend the Series A and Series B Notes, effective
upon the Closing (as defined in Section 6(a)), hereby amend each Series A Note
and Series B Note as follows:


 

--------------------------------------------------------------------------------

 
 
 
(a)
Section (3)(b) of each Series A Note and Series B Note is hereby amended in its
entirety to read as follows:

 
“Forced Conversion.  In the event that the Required Holders elect to convert all
of the Notes held by the Required Holders, then (i) all of outstanding principal
of all outstanding Notes, (ii) all accrued and unpaid interest with respect to
all outstanding Notes and (iii) all accrued and unpaid Late Charges with respect
to all outstanding Notes will be automatically converted at the Conversion Price
(as defined below) on the date the Required Holders’ provide their written
election to convert (the “Forced Conversion”) such that no Notes will be
outstanding after the date thereof, no interest or Late Charges will thereafter
be payable.  Notwithstanding anything set forth in this Note or elsewhere, the
Holder is not required to take any further action to automatically convert this
Note under a Forced Conversion except that the Holder shall physically surrender
to the Company this Note by delivery of the same to the Company’s outside
counsel at DLA Piper LLP (US), 2000 University Ave, East Palo Alto, CA  94303,
Attention: Yem Mai, Esq. in order to receive a stock certificate for the number
of shares of Common Stock to which the Holder shall be entitled to upon the
Forced Conversion.
 
 
(b)
Section 3(c)(ii) of each Series A Note and Series B Note is hereby amended in
its entirety to read as follows:

 
““Conversion Price” means, as of any Conversion Date (as defined below) or other
date of determination, an amount equal to $0.15.”
 
 
(c)
Section 3(d) of each Series A Note and Series B Note is hereby amended in its
entirety to read as follows:

 
“Mechanics of Conversion.
 
(i) Forced Conversion.  Upon the Forced Conversion, (the “Conversion Date”), no
separate notice of conversion (“Conversion Notice”) shall be required and the
Required Holders’ election to convert all of the Notes shall be deemed to
constitute the Conversion Notice for all outstanding Notes.  After physical
surrender the Note to a common carrier for delivery to the Company (to its
counsel DLA Piper LLP (US), 2000 University Avenue, East Palo Alto, CA  94303,
Attention: Yem Mai, Esq.) as soon as practicable on or following such date (or
an indemnification undertaking with respect to the Note in the case of its loss,
theft or destruction) and an instruction letter specifying the contact
information and the address to which the shares of Common Stock shall be
delivered, on or before the second (2nd) Trading Day following the date of the
Company’s receipt of the Note and instruction letter, the Company shall transmit
by facsimile or electronic mail a confirmation of receipt of such Note to the
Holder (to the number or address provided to the Company in the instruction
letter) and to the Company's transfer agent (the “Transfer Agent”).  The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.

 
2

--------------------------------------------------------------------------------

 
 
(ii) Delivery of Certificates. On or before the third (3rd) Trading Day
following the date of the Company’s receipt of the Note (the “Share Delivery
Date”), the Company shall (X) provided that the Transfer Agent is participating
in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
Program, credit such aggregate number of shares of Common Stock to which the
Holder shall be entitled to the Holder's or its designee's balance account with
DTC through its Deposit Withdrawal Agent Commission system or (Y) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver to the address as specified in with
instruction letter accompanying the Note, a certificate, registered in the name
of the Holder or its designee, for the number of shares of Common Stock to which
the Holder shall be entitled.
 
(A) If such delivery is made after the Share Delivery Date (a “Conversion
Failure”), then the Company will compensate the Holder at a rate of $100 per day
for each of the first ten (10) Trading Days and $200 per day thereafter for each
$10,000 of securities.
 
(B) If the certificates have not been delivered by the fifth (5th) Trading Day
after the Share Delivery Date and the Holder has purchased (in an open market
transaction or otherwise) Common Stock to deliver in satisfaction of a sale by
the Holder of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three (3) Trading Days after the Holder's request and in the Holder's
discretion, either (i) pay cash to the Holder in an amount equal to the Holder's
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company's obligation to deliver such certificate
(and to issue such Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Common Stock, times (B) the Closing Bid Price on the Conversion Date.
 
(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of principal and interest hereunder, notwithstanding notice to the
contrary. A Registered Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 17.
 
(iv) “[Intentionally Omitted.]”
 
 
(d)
Section 3(e) of each Series A Note and Series B Note is hereby amended in its
entirety to read as follows:


 
3

--------------------------------------------------------------------------------

 
 
“[Intentionally Omitted.]”
 
 
(e)
Section 8 of each Series A Note and Series B Note is hereby amended in its
entirety to read as follows:

 
“[Intentionally Omitted.]”
 
 
2.
CONVERSION OF THE NOTES.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 7 and 8 below, effective upon the Closing, the
undersigned, constituting the Required Holders, hereby elect and agree to
convert all of amounts owed under the Notes held by the Required Holders into
shares of the Company’s Common Stock at the New Conversion Price in accordance
with the terms of such Notes, as amended by this Agreement.  Notwithstanding
anything in the Notes, the holders of the Notes shall not be required to deliver
a notice of conversion attached to each Note as Schedule I.  Pursuant to the
newly amended Section 3(b) of each of the Series A Notes and Series B Notes, all
of the outstanding principal, accrued and unpaid interest due under all of the
Notes shall, upon the Closing, be automatically converted at the Conversion
Price (as amended) pursuant to the Forced Conversion.  Notwithstanding anything
set forth in the Notes and this Agreement, effective upon the Closing, (i) the
Company shall not be responsible to pay and the Required Holder waive on behalf
of all of the holders of Notes any Late Charges owed in connection with the
failure by the Company to pay the Interest payment due on January 1, 2010 to the
holders of the Notes for the fiscal quarter period beginning on October 1, 2009
and ending on December 31, 2009 (the “2009 Q4 Interest Payment”), and (ii) the
Required Holders deem that the failure to pay the 2009 Q4 Interest Payment did
not constitute a Trigger Event (as defined in the Notes).



 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  Except as set forth in the SEC
Documents (as defined below) and the Disclosure Schedule attached hereto as
Exhibit A (the “Disclosure Schedule”), which both shall be deemed a part hereof
and shall qualify any representation made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedule, the Company
hereby represents and warrants to the Required Holders that, as of the date of
this Agreement (unless otherwise expressly stated, as used in this Section 3,
the term the “Company” includes Solar EnerTech (Shanghai) Co., Ltd. (the
“Shanghai Subsidiary”)):

 
 
(a)
Subsidiaries. The Company has no direct or indirect subsidiaries other than as
specified or disclosed in the SEC Documents. Except as disclosed in the SEC
Documents, the Company owns, directly or indirectly, all of the capital stock of
each subsidiary free and clear of any and all liens other than liens disclosed
in the SEC Documents, and all the issued and outstanding shares of capital stock
of each subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights.


 
4

--------------------------------------------------------------------------------

 

 
(b)
Organization and Qualification.  The Company and its subsidiaries (which for
purposes of this Agreement means any joint venture or any entity in which the
Company, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest) are entities validly existing and in good standing
under the laws of the jurisdiction in which they are formed, and have the
requisite power and authorization to own their properties and to carry on their
business as now being conducted.  Each of the Company and its subsidiaries is
duly qualified as a foreign entity to do business and, is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations or condition
(financial or otherwise) of the Company and its subsidiaries, individually or
taken as a whole, or on the transactions contemplated hereby or in the other
Transaction Documents (as defined below) or by the agreements and instruments to
be entered into in connection herewith or therewith, or on the authority or
ability of the Company to perform in any material respect its obligations under
the Transaction Documents.

 
 
(c)
Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”) and to issue the Conversion Stock in
accordance with the terms hereof and thereof; (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby, including, without limitation,
the issuance of the Conversion Stock have been duly authorized by the Company’s
Board of Directors and, except as set forth in Section 3(f), no further filing,
consent, or authorization is required by the Company, its Board of Directors or
its stockholders; and (iii) this Agreement and the other Transaction Documents
of even date herewith or as of the Closing Date (as defined below) have been (or
upon delivery will have been) duly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 
 
(d)
Issuance of Securities.  The issuances of the Conversion Stock are duly
authorized and are free from all taxes, liens and charges with respect to the
issue thereof.  The issuance by the Company of the Conversion Stock is exempt
from registration under the requirements of the Securities Act of 1933, as
amended (the “Securities Act”).

 
 
(e)
No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Conversion Stock) will not (i) result in a violation of any certificate of
incorporation, certificate of formation, any articles of designations or other
constituent documents of the Company or any of its subsidiaries, any capital
stock of the Company or any of its subsidiaries or bylaws of the Company or any
of its subsidiaries; (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in the imposition
of any lien upon any of the material properties or assets of the Company or of
any subsidiary pursuant to, any material agreement, credit facility, debt or
other instrument (evidencing a Company or subsidiary debt or otherwise) or other
understanding to which the Company or any subsidiary is a party or by which any
property or asset of the Company or any subsidiary is bound or affected; or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including foreign, federal and state securities laws and regulations and
the rules and regulations of the Financial Industry Regulatory Authority’s
(FINRA) Over-The-Counter Bulletin Board (the “Principal Market”)) applicable to
the Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected, except in the case of
each of clauses (ii) and (iii), such as would not be reasonably likely to have
or reasonably be expected to result in a Material Adverse Effect.


 
5

--------------------------------------------------------------------------------

 
 
 
(f)
Consents.  No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority by the Company or any subsidiary is required in
connection with the consummation of the transactions contemplated by this
Agreement except for any required disclosures with the U.S. Securities and
Exchange Commission (the “SEC”) pursuant to applicable securities laws.  The
Company is not in violation of the listing requirements of the Principal Market
and has no knowledge of any facts that would reasonably lead to delisting or
suspension of the Common Stock on the Principal Market in the foreseeable
future.

 
 
(g)
Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors (the “Board”) have taken all necessary action in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the state of its incorporation which is or could become applicable to Required
Holders as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Conversion Stock
and Required Holders’ ownership of the Conversion Stock.


 
6

--------------------------------------------------------------------------------

 

 
(h)
SEC Documents; Financial Statements.  Except as set forth in the Disclosure
Schedule or the SEC Documents, during the two (2) years prior to the date
hereof, the Company has timely filed (or has received a valid extension of such
time of filing and has filed all SEC Documents prior to the expiration of any
such extension) all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Exchange Act of 1934, as amended (the “Exchange Act”) (all of the
foregoing filed prior to the date hereof along with the draft of the Form 10-K
for the fiscal year ended September 30, 2009 delivered to the Required Holders
and all exhibits included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”).  The Company has delivered to the Required
Holder or its representative true, correct and complete copies of the SEC
Documents not available on the EDGAR system.  As of their respective filing
dates, the SEC Documents complied (and with respect to the draft Form 10-K for
the fiscal year ended September 30, 2009, such Form 10-K will comply) in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective filing dates, the financial statements of
the Company included in the SEC Documents complied (and with respect to the
draft Form 10-K for the fiscal year ended September 30, 2009, such financials
included in the Form 10-K will comply) as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by the Company directly to the Required Holders which is
not included in the SEC Documents contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made not misleading.  All material contracts of the Company and the
Shanghai Subsidiary have been filed with the SEC Documents.  The Company
anticipates filing its Form 10-K for the fiscal year ended September 30, 2009 in
substantially the form provided to the Required Holders, except that the Company
expects that the Form 10-K as filed will not contain a going-concern audit
disclaimer opinion from the Company’s auditors.



 
(i)
Absence of Certain Changes.  Since the date of the latest unaudited financial
statements included in the Company’s Form 10-Q filed on August 14, 2009 and
except as specifically disclosed in a subsequent SEC Documents filed prior to
the date hereof or as set forth the Disclosure Schedule, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, or be required to be disclosed
by the Company under applicable securities laws on a registration statement
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities incurred in the ordinary course of business
not required to be reflected in the Company’s financial statements pursuant to
U.S. Generally Accepted Accounting Principles  or disclosed in filings made with
the SEC, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock plans or pursuant to conversion of
outstanding debt.  The Company does not have pending before the SEC any request
for confidential treatment of information.  Except as set forth in the
Disclosure Schedule, any event, liability or development with respect to the
Company or its subsidiaries or their respective business, properties, operations
or financial condition, required to be disclosed by the Company under applicable
securities laws has been disclosed at least five (5) Trading Days prior to the
date hereof.  The Company maintains and will continue to maintain a standard
system of accounting established and administered in accordance with generally
accepted accounting principles.


 
7

--------------------------------------------------------------------------------

 


“Affiliate” for purposes hereof means, with respect to any Person (as defined
below) or entity, another person or entity that, directly or indirectly, (i) has
a ten percent (10%) or more equity interest in that Person or entity, (ii) has
ten percent (10%) or more common ownership with that Person or entity, (iii)
controls that person or entity, or (iv) shares common control with that Person
or entity.  “Control” or “Controls” for purposes hereof means that a Person or
entity has the power, direct or indirect, to conduct or govern the policies of
another Person or entity.


“Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).


 
(j)
Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
subsidiaries is in violation of any term of or in default under its respective
Certificates of Incorporation or its Bylaws or their organizational charter or
bylaws, respectively.  Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its subsidiaries, and neither the
Company nor any of its subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Without limiting the generality of the foregoing, the Company
is not in violation of any of the rules, regulations or requirements of the
Approved Market and has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension of the Common Stock by its Approved
Market in the foreseeable future.  Since March 10, 2006, (i) the Common Stock
has been designated for quotation on the Principal Market, (ii) trading in the
Common Stock has not been suspended by the SEC or the Principal Market and (iii)
the Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market.  The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect, and neither the Company nor any such subsidiary has received any written
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.



 
(k)
Control of Shanghai Subsidiary.  The Company is the holder of all of the equity
of the Shanghai Subsidiary and conducts substantially all of its business
through the Shanghai Subsidiary.  The Company has the right, through the action
of its board of directors, to exercise absolute control over the Shanghai
Subsidiary and to remove and replace the Shanghai Subsidiary’s officers,
directors, chairman and any other person without the consent of (or any material
condition imposed by) any person or entity, governmental or otherwise.


 
8

--------------------------------------------------------------------------------

 


 
(l)
Foreign Corrupt Practices.  Neither the Company nor any of its subsidiaries nor
any director, officer, agent, employee or other Person acting on behalf of the
Company or any of its subsidiaries has, in the course of its actions for, or on
behalf of, the Company or any of its subsidiaries (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.



 
(m)
Neither the issuance of the Conversion Stock to the holder of the Notes as
registered on the Company’s books (the “Registered Holder”), nor the use of the
respective proceeds thereof, shall cause the Registered Holder to violate the
U.S. Bank Secrecy Act, as amended, and any applicable regulations thereunder or
any of the sanctions programs administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) of the United States
Department of Treasury, any regulations promulgated thereunder by OFAC or under
any affiliated or successor governmental or quasi-governmental office, bureau or
agency and any enabling legislation or executive order relating
thereto.  Without limiting the foregoing, neither the Company nor any subsidiary
(a) is a Person whose property or interests in property are blocked or subject
to blocking pursuant to Section 1 of Executive Order 13224 of September 23, 200l
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such Person in any manner violative of Section 2,
or (c) is a Person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other OFAC
regulation or executive order.



 
(n)
Sarbanes-Oxley Act.  Except as set forth in the Disclosure Schedule or the SEC
Documents, the Company is in compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the SEC thereunder
that are effective as of the date hereof.



 
(o)
Transactions With Affiliates.  Except (i) as set forth in the SEC Documents
filed at least ten (10) days prior to the date hereof or the draft of the Form
10-K for the fiscal year ended September 30, 2009 delivered to the Required
Holders, (ii) standard employee benefits generally made available to all
employees, (iii) standard director and officer indemnification agreements
approved by the Company’s Board of Directors, (iv) standard employment
agreements, and (v) other than the grant of stock or stock options disclosed on
the Disclosure Schedule, none of the employees of the Company or any of its
subsidiaries is presently a party to any transaction with the Company or any of
its subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.


 
9

--------------------------------------------------------------------------------

 


 
(p)
Equity Capitalization.  As of the date hereof, the capitalization of the Company
is as set forth in the Disclosure Schedule, both before and after giving effect
to the transactions contemplated by this Agreement. Except as disclosed in the
Disclosure Schedule: (i) as of the Closing Date (as defined below), none of the
Company’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its subsidiaries; (iii) except as previously disclosed in the
SEC Documents, there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness (as defined below) of the Company or any of its
subsidiaries or by which the Company or any of its subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act; (vi)
there are no outstanding securities or instruments of the Company or any of its
subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its subsidiaries is or may become bound to redeem a security of the
Company or any of its subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Conversion Stock; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) the Company and its subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company’s or its subsidiaries’ respective businesses and which, individually or
in the aggregate, do not or would not have a Material Adverse Effect.



 
(q)
Indebtedness and Other Contracts.  Since the date of the latest unaudited
financial statements included in the Company’s Form 10-Q filed on August 14,
2009 and except as disclosed in the Disclosure Schedule or the SEC Documents,
neither the Company nor any of its Subsidiaries (i) has any additional
outstanding Indebtedness, (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument, including,
without limitation, contracts, agreements or instruments relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.


 
10

--------------------------------------------------------------------------------

 


For purposes of this Agreement:  (x) “Indebtedness” of any Person means, without
duplication, (A) all indebtedness for borrowed money, (B) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services, including (without limitation) “capital leases” in accordance with
generally accepted accounting principles (other than trade payables entered into
in the ordinary course of business), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual or
legal entity, including but not limited to a corporation, a limited liability
company, a partnership, a joint venture, a trust, an unincorporated organization
and a government or any department or agency thereof.


 
(r)
Absence of Litigation.  There is no action, suit or proceeding which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Conversion Stock or (ii) except as
specifically disclosed in the SEC Documents, could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any subsidiary, nor
any director or officer thereof (in his capacity as such), is or has been the
subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty, except
as specifically disclosed in the SEC Documents. There has not been, and to the
knowledge of the Company, there is not pending any investigation by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body, involving the Company or any current or former director or
officer of the Company (in his or her capacity as such).


 
11

--------------------------------------------------------------------------------

 


 
(s)
Insurance.  The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
it subsidiaries are engaged. Neither the Company nor any such subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business on terms consistent with the market for the Company’s and
such Subsidiaries’ respective lines of business at a cost that would not have a
Material Adverse Effect.  The Disclosure Schedule sets forth a description of
all claims made by the Company against its insurers since one month prior to the
prior renewal of any policy under which such claim was made.



 
(t)
Employee Relations.  Neither the Company nor any of its subsidiaries is a party
to any collective bargaining agreement or employs any member of a union.  The
Company and its subsidiaries believe that their relations with their employees
are good and are not aware of any threatened or pending work stoppages, strikes
or similar activities.  No executive officer of the Company or any of its
subsidiaries (as defined in Rule 501(f) of the Securities Act) has notified the
Company or any such subsidiary that such officer intends to leave the Company or
any such subsidiary or otherwise terminate such officer’s employment with the
Company or any such subsidiary.  To the knowledge of the Company, no executive
officer of the Company or any of its subsidiaries, is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its subsidiaries are in compliance in all material
respects with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.



 
(u)
Title. The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for encumbrances that do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its subsidiaries.  Any real property and facilities
held under lease by the Company and any of its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries.


 
12

--------------------------------------------------------------------------------

 


 
(v)
Intellectual Property Rights.  The Company and its subsidiaries own or possess
adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted.  None of the Company’s
registered, or applied for, Intellectual Property Rights, to the extent the
Company has such Intellectual Property Rights, have expired or terminated or
have been abandoned, or are expected to expire or terminate or expected to be
abandoned, within three years from the date of this Agreement.  The Company does
not, after reasonable investigation, have any knowledge of any infringement by
the Company or its Subsidiaries of Intellectual Property Rights of
others.  There is no claim, action or proceeding being made or brought, or to
the knowledge of the Company, being threatened, against the Company or its
Subsidiaries regarding its Intellectual Property Rights.  Neither the Company
nor any of its Subsidiaries is aware of any facts or circumstances which might
give rise to any of the foregoing infringements or claims, actions or
proceedings.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights, except where failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Without limiting the generality of the foregoing, each of the
Company’s employees and consultants (with respects to consultants, only those
who have been provided access to intellectual property) has executed and
delivered an agreement that contains a clause assigning to the Company any
intellectual property developed by the them while providing services to the
Company (“IP Assignment Clause”).  The employees and consultants (with respects
to consultants, only those who have been provided access to intellectual
property) of the Company in the future will be required to execute and deliver
to the Company an agreement that contains an IP Assignment Clause, with such
changes as may be advisable for applicable laws and regulations.



(w) 
Environmental Laws.  The Company and its subsidiaries, to their knowledge, after
commercially reasonable investigation: (i) are in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (iii) are in compliance with all terms
and conditions of any such permit, license or approval, (iv) do not own or
operate, and have not owned or operated, any real property (including soils,
groundwater, surface water, buildings or other structures) contaminated with any
substance that is in violation of Environmental Laws, (v) are not subject to
liability for any Hazardous Materials disposal or contamination on any third
party property; (vi) have not been associated with any release or threat of
release of any Hazardous Materials; and (vii) are not liable for any off-site
disposal or contamination pursuant to any Environmental Laws.  There is no
civil, criminal or administrative action, suit, investigation, inquiry or
proceeding pending or, to the knowledge of the Company, threatened by or before
any court or governmental authority against the Company or any of its
subsidiaries relating to or arising from the Company’s nor any subsidiary’s
non-compliance with any Environmental Laws, nor has the Company received written
notice of any alleged violations of Environmental Laws.


 
13

--------------------------------------------------------------------------------

 
 
The term “Environmental Laws” means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.


 
(x)
Subsidiary Rights.  The Company or one of its subsidiaries has the unrestricted
right to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its subsidiaries as
owned by the Company or such subsidiary.



 
(y)
Tax Status.  The Company and each of its subsidiaries (i) has made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.



 
(z)
Internal Accounting and Disclosure Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.



The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-14 under the Exchange Act) that are effective in ensuring
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed in to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  During the twelve months prior to the
date hereof neither the Company nor any of its subsidiaries have received any
notice or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of the
Company or any of its subsidiaries.

 
14

--------------------------------------------------------------------------------

 
 
 
(aa)
Off Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its Exchange Act
filings and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect.



 
(bb)
Investment Company Status.  The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.



 
(cc)
Transfer Taxes.  On the Closing Date, all stock transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
issuance of the Conversion Stock will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.



 
(dd)
Manipulation of Price.  The Company has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company, or (ii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.



 
(ee)
Disclosure.  All disclosures provided to the undersigned Required Holders
regarding the Company, its Subsidiaries and their respective businesses and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement) are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.



 
(ff)
ERISA.  Neither the Company nor any ERISA Affiliate maintains, contributes to,
or has ever maintained or contributed to, any liability or contingent liability
with respect to any employee benefit plan subject to ERISA.

 
 
(gg)
Registration Requirements.  Mr. Leo Young, the Chief Executive Officer of the
Company, is a citizen of the United States and is not required to register his
investment activities relating to the Company with any foreign exchange
authority or similar governmental entity in the People’s Republic of China
(“PRC”).

 
 
4.
Restrictive Legends.  Each stock certificate representing the Conversion Stock,
and any other securities issued in respect of the Conversion Stock upon any
stock split, stock dividend, recapitalization, merger, consolidation or similar
event shall be stamped or otherwise imprinted with legends in substantially the
following form:

 
 
15

--------------------------------------------------------------------------------

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”


Any legend endorsed on a certificate pursuant to this Section and the stop
transfer instructions with respect to such legended securities shall be removed,
and the Company shall issue a certificate without such legend to the holder of
such securities, if such securities are registered under the Securities Act and
a prospectus meeting the requirements of Section 10 of the Securities Act is
available or if such holder satisfies the requirements of Rule 144.


 
5.
COVENANTS.



 
(a)
Best Efforts.  Each party shall use its reasonable best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 7
and 8 of this Agreement.



 
(b)
Pledge of Securities.  The Company acknowledges and agrees that the Conversion
Stock may be pledged by the Registered Holder in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Conversion Stock, including the existing pledge of The Quercus Trust’s Series A
Notes and Series B Note (and, after the effectuation of the conversion
contemplated hereunder, The Quercus Trust’s Conversion Stock) to Goldman Sachs
Bank USA or any of its Affiliates, successors or assigns (hereinafter
collectively referred to as “Goldman Sachs”) pursuant to the Revolving Loans
(Committed Loan) Loan Agreement dated December 15, 2009 between Goldman Sachs
and Kaziikini, LLC (the “Credit Agreement”) and the Guaranty, Security and
Pledge Agreement dated December 15, 2009 made by The Quercus Trust in favor of
Goldman Sachs Bank USA (the “Guaranty and Security Agreement”) or any of the
other Loan Documents (as that term is defined in the Credit Agreement).  The
pledge of Conversion Stock and the effectuation by Goldman Sachs of its rights
and remedies under any of the Loan Documents shall not be deemed to be a
transfer, sale or assignment of the Conversion Stock  hereunder, and the
Registered Holder shall not be required to provide the Company with any further
notice thereof, obtain the consent of the Company or otherwise make any delivery
to the Company pursuant to this Agreement or any other Transaction
Document.  The Company hereby agrees to execute and deliver such documentation
as a pledgee of the Conversion Stock (including Goldman Sachs) may reasonably
request in connection with a pledge of the Conversion Stock to such pledgee by
the Registered Holder or the effectuation of the rights and remedies of any
pledgee under the documents governing such pledge.



 
(c)
Conduct of Business.  The business of the Company and its subsidiaries shall not
be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.


 
16

--------------------------------------------------------------------------------

 
 
 
(d)
Delivery of Certificates.  Upon any request for removal of restrictive legends
on the Conversion Stock, certificates for shares of Common Stock will be
delivered to the Registered Holder within three (3) Trading Days.



 
(e)
Existing Management Agreements and Equity Compensation.  The Required Holders
agree not to take any action which would not honor in any material respect: (i)
all existing Management Agreements and Executive Incentive Agreements entered
into by the Company, all of which have been previously filed with the SEC; and
(ii) all outstanding stock options and restricted stock grants issued by the
Company under the Company’s current outstanding equity incentive and restricted
stock plans, all of which have been previously filed with the SEC.



 
(f)
Equity Incentive Plans.  The Required Holders agree to take all necessary
actions required to approve the number of shares authorized under the Company’s
equity incentive plans to increase the number of shares of common stock
authorized to be issued under such equity incentive plans to equal twenty
percent (20%) of the Company’s fully-diluted outstanding stock (including the
conversion of all of the Notes and Warrants).  The Required Holders further
agree to take all necessary actions required to provide for the grants of
additional stock options equal to approximately thirty (30%) of the current
option holding of each employee in good standing with the Company, which options
shall have an exercise price of $0.15 per share.  Shares of the Company’s
restricted stock forfeited by departed or departing directors or employees shall
be reserved for use as equity compensation and re-designated by Mr. Leo Young as
the Company’s Chief Executive Officer.  The Company shall comply with all
applicable tax withholding requirements with respect to any future Company
equity incentive grants.



 
(g)
Compensation Committee Approval.  The Company agrees that all new options and
restricted stock grants pursuant to Section 5(f), other than restricted stock
grants to be redesignated by Mr. Young as provided for in Section 5(f) above,
shall be approved by the Company’s Compensation Committee of the Board of
Directors (the “Compensation Committee”).



 
(h)
New Employment Agreements.  Upon the Closing, the Company shall enter into new
employment contracts with its key management members, as designated by the
Company’s Chief Executive Officer in the form provided to the Required Holders.



 
(i)
Future Employment Agreements.  The Company agrees that all future employment
agreements with its employees (whether employed directly by the Company or
through the Shanghai Subsidiary) shall include, in accordance with and to the
extent enforceable under applicable law, (i) appropriate intellectual property
assignment clauses pursuant to which the Company shall own all relevant
intellectual property rights generated by its employees and (ii) appropriate
confidentiality and non-compete covenants.


 
(j)
Termination of Securities Purchase Agreement.  With respect to the Securities
Purchase Agreement dated March 7, 2007 pursuant to which the Company issued to
certain investors the Notes, the Series A Warrants and the Series B Warrants,
the Company and the Required Holders (as the holders of at least 60% of the
aggregate number of shares issuable collectively under the Notes, the Series A
Warrants and the Series B Warrants) hereby agree to terminate such agreement,
effective upon the Closing.

 
17

--------------------------------------------------------------------------------


 
 
(k)
Stockholders’ Meeting.  The Company shall hold a stockholders’ meeting within 45
days of the Closing.  In the event that it fails to perform, observe, or
discharge its obligation to hold such meeting within the 45 day period after
Closing, the Required Holder shall be entitled to seek temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages and without posting a bond or other security.  Following the
transactions contemplated by Sections 8(f) and (g) hereof through the date of
the stockholders’ meeting and any adjournments thereof, the Company shall
maintain the number of members on its Board of Directors at five members.



 
(l)
Stock/Option Plan Approvals.  The Company shall use its best efforts to cause
all PRC citizens employed by the Shanghai Subsidiary who have or will
participate in the Company’s stock or option plan to obtain, through the
Shanghai Subsidiary, the approval of the relevant foreign exchange authority or
similar governmental entity to the extent required under applicable PRC laws.



 
(m)
Amendment to Articles of Association of Shanghai Subsidiary.  As soon as
practicable after the Closing, the Company shall cause the Articles of
Association of the Shanghai Subsidiary to be amended to comply with current PRC
law, including, without limitation, providing that the shareholder of the
Shanghai Subsidiary shall be its highest authority and make all important
decisions relating to its business operations.



 
(n)
Registered Capital.  The Company’s registered capital required under the
Shanghai Subsidiary’s governing documents is USD$47,500,000.  As of the date
hereof, the Company’s paid-in registered capital is USD$31,960,028.87.  In
accordance with the Company’s discussions with local authorities, the Company
believes it will be able to amend its registered capital to lower the amount
required such that additional paid-in capital is not required to be contributed
or otherwise extend the date by which the registered capital is required to be
contributed such that, in any event, the failure to have currently paid-in
registered capital at the registered amount will not have a Material Adverse
Effect.



 
(o)
Registration Rights.  Upon the request of holders of a majority of the shares of
Conversion Stock originally issued upon the conversion of the Notes, the Company
shall use its best reasonable efforts to file and cause to be effective a
registration statement registering the re-sale of shares of Conversion Stock to
the extent not previously registered, and provide for substantially similar
registration rights as those provided to the holders of the Series A Notes
pursuant to that certain Registration Rights Agreement dated March 7, 2007 by
and among the Company and the holders of the Series A Notes.



 
6.
CLOSING MATTERS.


 
(a)
The Closing.  Subject to the termination of this Agreement as provided in
Section 9 below, the closing of the conversion of the Notes by the Required
Holders and the issuance by the Company of the Conversion Stock (the “Closing”)
shall be held at the offices of DLA Piper LLP (US), counsel to the Company at
2000 University Avenue, East Palo Alto, CA  94403, on January 7, 2010, or such
other date as the Company and the Required Holders shall agree (such date, the
“Closing Date”).

 
18

--------------------------------------------------------------------------------


 
 
(b)
Conversion Deliverables.  As soon as practicable after the Closing,



 
(i)
each Required Holder will physically surrender its Note;

 
 
(ii)
the Company will deliver via electronic mail the Stock Issuance Letter to
Continental Stock Transfer & Trust Company, the Company’s transfer agent, to
issue stock certificates for the Conversion Stock issuable for all Notes
physically surrendered to the Company (the “Issuance Letter”); and

 
 
(iii)
within three (3) Trading Days after the delivery of the Issuance Letter to
Continental Stock Transfer & Trust Company, the Company will issue to each
Required Holder a stock certificate representing the Required Holder’s
Conversion Stock for all Notes physically surrendered to the Company.

 
 
7.
CONDITIONS TO THE COMPANY’S OBLIGATION TO CLOSE.  The obligation of the Company
hereunder to issue the Conversion Stock at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Required Holders with prior written notice thereof:



 
(a)
Executed Agreement.  The Required Holders shall have executed this Agreement and
delivered the same to the Company.



 
(b)
Executed Voting Agreement.  The Required Holders shall have executed the Voting
Agreement dated as of the Closing Date and attached hereto as Exhibit B (the
“Voting Agreement”).



 
(c)
Executed Warrant Amendment.  The Required Holders shall have executed the
Warrant Amendment dated as of the Closing Date and attached hereto as Exhibit C
(the “Warrant Amendment”).



 
(d)
Consent to Conversion by Goldman Sachs.  The Quercus Trust shall have delivered
a consent from Goldman Sachs consenting to the conversion of Notes held by The
Quercus Trust pursuant to this Agreement.



 
8.
CONDITIONS TO REQUIRED HOLDER’S OBLIGATION TO CLOSE.  The obligation of each
Required Holder to surrender and convert the Required Holder’s Notes is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for each Required Holder’s sole
benefit and may be waived by such Required Holder at any time in its sole
discretion by providing the Company with prior written notice thereof:

 
 
(a)
Executed Agreements.  The Company shall have duly executed and delivered
(physically or by electronic copy) to such Required Holder an executed signature
page to this Agreement, the Warrant Amendment and the Voting Agreement.

 
19

--------------------------------------------------------------------------------


 
 
(b)
Incorporation Documents; Good Standing Certificates.  The Company shall have
delivered to such Required Holder a certificate evidencing the formation and
good standing of the Company and each of its U.S. subsidiaries in such entity’s
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction.



 
(c)
Foreign Qualifications; Good Standing Certificates.  The Company shall have
delivered to such Required Holder a certificate evidencing the Company’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) in each jurisdiction in which the Company has so
qualified.



 
(d)
Accuracy of Representations and Warranties.  The representations and warranties
of the Company shall be true and correct in all material respects (except for
those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date, as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date) and the Company shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.  Such Required Holder shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Required Holder in the form attached hereto as Exhibit D;



 
(e)
Size of Board.  The Company shall have increased the size of its Board of
Directors by three seats.



 
(f)
Appointment of Directors. The Company shall have nominated two directors
nominated by the holders of the Notes holding a majority of the outstanding
principal of the Notes (the “Noteholder Nominees”), who shall have been
appointed to fill vacancies on the Board by the then current directors,
effective upon date which his the later of (i) the Closing and (ii) the filing
of the Company’s Form 10-K with the Securities and Exchange Commission for the
fiscal year ended September 30, 2009.



 
(g)
Resignation of Directors.  After appointment of the Noteholder Nominees, the
Company shall have received from each Robert Coackley and Kevin Koy a letter
resigning from the Company’s Board of Directors, effective upon the later of (i)
the Closing and (ii) the filing of the Company’s Form 10-K with the Securities
and Exchange Commission for the fiscal year ended September 30, 2009.



 
(h)
Consent to Conversion by Goldman Sachs.  The Quercus Trust shall have delivered
a consent from Goldman Sachs consenting to the conversion of Notes held by The
Quercus Trust pursuant to this Agreement.



 
9.
TERMINATION.  This Agreement may be terminated by (i) the Company with written
notice to the Required Holders or (ii) the Required Holders by written notice to
the Company, if the Closing has not been consummated on or before January 30,
2010; provided, however, that no such termination will affect the right of any
party to sue for any breach by the other party (or parties).

 
20

--------------------------------------------------------------------------------


 
 
10.
MISCELLANEOUS.



 
(a)
Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of California or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of Delaware.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in County of Kent, Delaware for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.



 
(b)
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.  The
exchange of a fully executed signature page to this Agreement (in counterparts
or otherwise) by facsimile or by electronic delivery in PDF format shall be
sufficient to bind the parties to the terms and conditions of this Agreement.



 
(c)
Expenses.  The Company and the Required Holders shall each bear their respective
expenses and legal fees incurred in connection with the negotiation and
consummation of this Agreement



 
(d)
Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.



 
(e)
Non-Severability.  Unless otherwise agreed to by the Company and the Required
Holders, if any material provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall
cause the Agreement to be null and void and the parties shall be entitled to
rescind the transactions contemplated by this Agreement.


 
21

--------------------------------------------------------------------------------

 


 
(f)
Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Require Holders, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Required Holders makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and a majority of the Required Holders.  No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.



 
(g)
Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally, by facsimile when receipt is electronically confirmed, one
business day after delivery to a nationally recognized courier service that
promises overnight delivery, or otherwise upon receipt, addressed (i) if to a
Required Holder, at the address set forth below the Required Holder’s name on
the signature page to this Agreement, and (ii) if to the Company, at the address
set forth below the Company’s name on the signature page to this Agreement. Any
party hereto may, by ten (10) days’ prior notice so given, change its address
for future notices hereunder.



 
(h)
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  The
Required Holder may not assign any of its rights hereunder without the consent
of the Company.



 
(i)
No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.



 
(j)
Survival.  Unless this Agreement is terminated under Section 9, the
representations and warranties of the Company contained in Sections 3, and the
agreements and covenants set forth in Sections 4, 5 and 9 shall survive the
Closing.  Each Required Holder shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.



 
(k)
Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.



 
(l)
No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 
 
22

--------------------------------------------------------------------------------

 

 
(m)
Remedies.  The Company, each Required Holder, and each holder of the Conversion
Stock shall have all rights and remedies set forth in the Transaction Documents
and all rights and remedies which such Company or holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law.  Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by
law.  Furthermore, the Company recognizes that in the event that it fails to
perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Required Holders.  The Company therefore agrees that each Required Holder
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.



 
(n)
Attorney’s Fees.  In the event that any suit or action is instituted under or in
relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.



 
(o)
Replacement of Securities.  If any certificate or instrument evidencing any
Conversion Stock is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Conversion Stock. If a
replacement certificate or instrument evidencing any Conversion Stock is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.



[Signature Pages Follows]

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Series A and Series B
Note Conversion Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
COMPANY
 
Solar EnerTech Corp.
 
By:
  /s/ Leo Shi Young
Name: Leo Shi Young
Title: Chief Executive Officer



Address for Notice:
444 Castro Street, Suite# 707
Mountain View, CA  94041
Facsimile: (815) 336-8068
Attention: Leo Shi Young,
Chief Executive Officer


With a copy to (which shall not constitute notice):
 
Eric Wang
DLA Piper LLP (US)
2000 University Ave
East Palo Alto, CA  94303
Facsimile: (650) 687-1205
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Series A and Series B
Note Conversion Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
REQUIRED HOLDER


The Quercus Trust
 
By:
 /s/ David Gelbaum

Name: David Gelbaum
Title:


Address for Notice:
1835 Newport Blvd.
A109 - PMB 467
Costa Mesa, CA 92627
 
With a copy to (which shall not constitute notice):
 
Joseph P. Bartlett, Esq.
The Law Offices of Joseph P. Bartlett
17050 Sunset Blvd. #D
Pacific Palisades, CA 90067
Telephone:  (310) 584-1234
Facsimile:  (310) 573-0314


And:
 
Goldman Sachs Bank USA
The Williams Building
295 Chipeta Way, 4th Floor
Salt Lake City, UT 84108
Facsimile: 801-884-1525
Attention:      Chief Credit Officer
 
 
 

--------------------------------------------------------------------------------

 
